         Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 RICHARD BLUMENTHAL, et al.,

                     Plaintiffs,

            v.                                        Case No. 18-cv-2143 (RDM)

 NATIONAL ARCHIVES AND RECORDS
 ADMINISTRATION, et al.,

                     Defendants.


                             ANSWER TO AMENDED COMPLAINT

       The National Archives and Records Administration (“NARA”), the Central Intelligence

Agency (“CIA”), and the Department of Justice (“DOJ”) (collectively, “Defendants”) hereby

answer the numbered paragraphs of Plaintiffs’ Amended Complaint, ECF No. 9, as follows:

       1.        This paragraph consists of Plaintiffs’ characterization of this lawsuit, to which no

response is required.

       2.        This paragraph consists of Plaintiffs’ legal conclusions regarding subject-matter

jurisdiction, to which no response is required.

       3.        This paragraph consists of Plaintiffs’ legal conclusions regarding venue, to which

no response is required.

       4.        This paragraph consists of legal conclusions to which no response is required. To

the extent a response is required, the factual allegations in this paragraph are denied, and NARA

avers that it granted Plaintiffs’ requests for expedited processing.

       5.        This paragraph consists of legal conclusions to which no response is required.

       6.        Admitted.
        Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 2 of 10



       7.      Admitted that NARA is an agency of the federal government. The remaining

allegations in this paragraph consist of legal conclusions to which no response is required.

       8.      Admitted that CIA is an agency of the federal government.             The remaining

allegations in this paragraph consist of legal conclusions to which no response is required.

       9.      Admitted that DOJ is a Department of the Executive Branch of the United States

Government with headquarters in the District of Columbia, and with components that include the

Office of Legal Counsel (“OLC”) and the Criminal Division. The remaining allegations of this

paragraph consist of legal conclusions to which no response is required.

       10.     Admitted that Plaintiffs submitted a FOIA request to NARA on August 8, 2018.

NARA respectfully refers the Court to the request for a full and accurate statement of its contents.

       11.     Admitted that Plaintiffs submitted a FOIA request to NARA on August 8, 2018.

NARA respectfully refers the Court to the request for a full and accurate statement of its contents.

       12.     Admitted that Plaintiffs submitted a FOIA request to NARA on August 8, 2018.

NARA respectfully refers the Court to the request for a full and accurate statement of its contents.

       13.     Admitted that Plaintiffs submitted a FOIA request to NARA on August 8, 2018.

NARA respectfully refers the Court to the request for a full and accurate statement of its contents.

       14.     Admitted that Plaintiffs submitted a FOIA request to NARA on August 8, 2018.

NARA respectfully refers the Court to the request for a full and accurate statement of its contents.

       15.     Admitted that Plaintiffs submitted a FOIA request to NARA on August 8, 2018.

NARA respectfully refers the Court to the request for a full and accurate statement of its contents.

       16.     The allegations in this paragraph do not set forth a claim for relief or aver facts in

support of a claim for relief to which a response is required. To the extent a response is deemed

required, denied.



                                                 2
        Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 3 of 10



       17.     Admitted that NARA acknowledged receipt of the FOIA request by email no later

than August 9, 2018.

       18.     Denied.

       19.     Admitted that Plaintiffs submitted a second FOIA request to NARA on August 8,

2018, addressed to the George W. Bush Presidential Library and Museum (“the Bush Library”).

NARA respectfully refers the Court to the request for a full and accurate statement of its contents.

       20.     Admitted that Plaintiffs submitted a second FOIA request to NARA on August 8,

2018, addressed to the Bush Library. NARA respectfully refers the Court to the request for a full

and accurate statement of its contents.

       21.     Admitted that Plaintiffs submitted a second FOIA request to NARA on August 8,

2018, addressed to the Bush Library. NARA respectfully refers the Court to the request for a full

and accurate statement of its contents.

       22.     Admitted that Plaintiffs submitted a second FOIA request to NARA on August 8,

2018, addressed to the Bush Library. NARA respectfully refers the Court to the request for a full

and accurate statement of its contents.

       23.     Admitted that Plaintiffs submitted a second FOIA request to NARA on August 8,

2018, addressed to the Bush Library. NARA respectfully refers the Court to the request for a full

and accurate statement of its contents.

       24.     Admitted that Plaintiffs submitted a second FOIA request to NARA on August 8,

2018, addressed to the Bush Library. NARA respectfully refers the Court to the request for a full

and accurate statement of its contents.




                                                 3
         Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 4 of 10



       25.     The allegations in this paragraph do not set forth a claim for relief or aver facts in

support of a claim for relief to which a response is required. To the extent a response is deemed

required, denied.

       26.     Admitted.

       27.     The allegations in this paragraph contain Plaintiffs’ characterization of an August

9, 2018 email from the Bush Library to Plaintiffs, to which no response is required. NARA

respectfully refers the Court to that email for a full and accurate statement of its contents.

       28.     Admitted.

       29.     Admitted.

       30.     Denied.

       31.     Denied.

       32.     Admitted that Plaintiffs submitted a FOIA request to the CIA on August 8, 2018.

CIA respectfully refers the Court to the request for a full and accurate statement of its contents.

       33.     Admitted that Plaintiffs submitted a FOIA request to the CIA on August 8, 2018.

CIA respectfully refers the Court to the request for a full and accurate statement of its contents.

       34.     Admitted that Plaintiffs submitted a FOIA request to the CIA on August 8, 2018.

CIA respectfully refers the Court to the request for a full and accurate statement of its contents.

       35.     Admitted that Plaintiffs submitted a FOIA request to the CIA on August 8, 2018.

CIA respectfully refers the Court to the request for a full and accurate statement of its contents.

       36.     Admitted.

       37.     Denied.




                                                  4
         Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 5 of 10



        38.     Admitted that Plaintiffs submitted FOIA requests to OLC and the Criminal

Division on August 8, 2018. DOJ respectfully refers the Court to those requests for full and

accurate statements of their contents.

        39.     Admitted that Plaintiffs submitted FOIA requests to OLC and the Criminal

Division on August 8, 2018. DOJ respectfully refers the Court to those requests for full and

accurate statements of their contents.

        40.     Admitted that Plaintiffs submitted FOIA requests to OLC and the Criminal

Division on August 8, 2018. DOJ respectfully refers the Court to those requests for full and

accurate statements of their contents.

        41.     Admitted that Plaintiffs submitted FOIA requests to OLC and the Criminal

Division on August 8, 2018. DOJ respectfully refers the Court to those requests for full and

accurate statements of their contents.

        42.     Admitted that Plaintiffs submitted FOIA requests to OLC and the Criminal

Division on August 8, 2018. DOJ respectfully refers the Court to those requests for full and

accurate statements of their contents.

        43.     The allegations in this paragraph do not set forth a claim for relief or aver facts in

support of a claim for relief to which a response is required. To the extent a response is deemed

required, denied.

        44.     Admitted that DOJ’s Office of Information Policy (“OIP”) sent a letter to Plaintiffs

and other members of the Senate Judiciary Committee on August 17, 2018. DOJ respectfully

refers the Court to that letter for a full and accurate statement of its contents.




                                                   5
         Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 6 of 10



        45.     Admitted that OIP sent a letter to Plaintiffs and other members of the Senate

Judiciary Committee on August 17, 2018. DOJ respectfully refers the Court to that letter for a full

and accurate statement of its contents.

        46.     Admitted that OIP sent a letter to Plaintiffs and other members of the Senate

Judiciary Committee on August 17, 2018. DOJ respectfully refers the Court to that letter for a full

and accurate statement of its contents.

        47.     Admitted that from approximately August 23, 2018 to September 4, 2018,

Plaintiffs’ representative engaged in email and telephone communications with DOJ regarding

Plaintiffs’ priorities and the processing of Plaintiffs’ requests. With respect to the remaining

allegations of this paragraph, DOJ lacks knowledge or information sufficient to form a belief about

the truth of the allegations.

        48.     Denied.

        49.     Denied.

        50.     Denied.

        51.     Defendants repeat the answers in the foregoing paragraphs and incorporate them as

though fully set forth herein.

        52.     The allegations in this paragraph consist of legal conclusions to which no response

is required.

        53.     The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

        54.     The allegations in the first sentence of this paragraph do not set forth a claim for

relief or aver facts in support of a claim for relief to which a response is required. To the extent a

response is deemed required to the first sentence of this paragraph, denied. The second sentence



                                                  6
         Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 7 of 10



of this paragraph contains legal conclusions to which no response is required. To the extent a

response is deemed required to the second sentence of this paragraph, denied.

        55.    Denied.

        56.    Denied. NARA avers that it granted Plaintiffs’ request for expedited processing.

        57.    Denied.

        58.    Defendants repeat the answers in the foregoing paragraphs and incorporate them as

though fully set forth herein.

        59.    The allegations in this paragraph consist of legal conclusions to which no response

is required.

        60.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

        61.    Denied.

        62.    Denied.

        63.    Denied.

        64.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

        65.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

        66.    Defendants repeat the answers in the foregoing paragraphs and incorporate them as

though fully set forth herein.

        67.    The allegations in this paragraph consist of legal conclusions to which no response

is required.




                                                7
           Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 8 of 10



          68.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

          69.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

          70.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

          71.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

          72.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

          73.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

          74.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

          75.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

          76.    The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

          The remaining paragraph of the Amended Complaint contains Plaintiffs’ prayer for relief,

to which no response is required. To the extent a response is required, Defendants deny that

Plaintiffs are entitled to any relief.

          Defendants deny any and all allegations of the Amended Complaint not expressly admitted

herein.



                                                  8
         Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 9 of 10



                                  AFFIRMATIVE DEFENSES

       1.      The Court lacks subject-matter jurisdiction with respect to some or all of Plaintiffs’

claims. See 44 U.S.C. § 2204(b)(3).

       2.      Some or all of the requested documents and information are currently restricted

from public access under the Presidential Records Act. See 44 U.S.C. § 2204(a).

       3.      Some or all of the requested documents and information are exempt from disclosure

under FOIA. See 5 U.S.C. § 552(b).

       4.      Plaintiffs have failed to adequately exhaust administrative remedies with respect to

some or all of their claims.

                                          *       *       *

       WHEREFORE, having fully answered Plaintiffs’ Amended Complaint, Defendants assert

that Plaintiffs are not entitled to the relief requested, or to any relief whatsoever, and request that

this action be dismissed in its entirety with prejudice, and that Defendants be given such other

relief as this Court deems proper, including costs and disbursements.




                                                  9
Case 1:18-cv-02143-RDM Document 21 Filed 10/18/18 Page 10 of 10



Dated: October 18, 2018            Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   ELIZABETH J. SHAPIRO
                                   Deputy Director, Federal Programs Branch

                                    /s/ Stephen M. Pezzi
                                    STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                   1100 L Street NW, Room 11504
                                    Washington, DC 20005
                                    Phone: (202) 305-8576
                                    Fax: (202) 616-8470
                                    Email: stephen.pezzi@usdoj.gov

                                   Attorneys for Defendants




                              10
